Citation Nr: 0011113	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, mother, sister.


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1972, 
and April 1973 to March 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a April 
1997 rating decision of the Department of Veterans' Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO), which 
denied service connection for residuals of a neck injury.


FINDING OF FACT

There is no medical evidence of record that the veteran 
currently has residuals of a neck injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a neck injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  The preliminary question 
before the Board is whether the veteran has presented a well-
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseased, including arthritis, which manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The veteran contends that he is entitled to service 
connection for residuals of a neck injury because in August 
1970, while on active duty, he fell approximately 45 feet at 
a full run onto the roadway, and landed on his head.  The 
veteran also specifically states that several doctors have 
stated that the injury to his neck has a role in the severity 
of his service-connected headache disorder.  However, while 
the veteran is qualified to report his symptoms, he is not 
competent, in the absence of evidence demonstrating that he 
has medical training or expertise, to render medical findings 
or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran's service medical records demonstrate that his 
May 1969 entrance examination showed that the head, face, 
neck, scalp; spine, other muscular; and neurologic systems 
were clinically evaluated as normal.  An October 1970 record 
shows that the veteran suffered from a right frontal 
parietooccipital head injury with loss of consciousness in 
July 1970.  The veteran was hospitalized for 10 days.  The 
diagnosis was of an intraparenchymal contusion, hematoma.  
There was no evidence of a neck injury.  The April 1972 
service separation examination showed that the head, face, 
neck, scalp; spine, other muscular; and neurologic systems 
were clinically evaluated as normal.

The entrance examination from the second period of enlistment 
showed that the head, face, neck, scalp; spine, other 
muscular; and neurologic systems were clinically evaluated as 
normal.  A notation on the record showed that the neurology 
and electroencephalogram examination gave a history of severe 
headaches, probably a psychosomatic, anxiety reaction.  The 
entrance examination questionnaire was negative for a neck 
injury.  Service medical records reflect that the veteran was 
treated for headache complaints on multiple occasions during 
active service between 1973 and 1975.  The February 1975 
separation examination from the second period of enlistment 
showed that the head, face, neck, scalp; spine, other 
muscular; and neurologic systems were clinically evaluated as 
normal.  In the notes section of the record is a history of 
episodic alcohol abuse.  

Following discharge, a July 1972 VA examination first 
diagnosed the veteran with traumatic cephalalgia, manifested 
by recurrent migrainous type symptomatology, plus occasional 
semi-syncopal type of symptoms.  The exam was negative for a 
cervical disability.  A review of the record shows that the 
January 1978, March 1978, May 1978, and August 1994 VA 
examinations were negative for a medical opinion linking a 
current cervical disability to the inservice injury. 

Private and VA outpatient medical records and hospital 
reports from August 1980 to August 1997 indicate intermittent 
treatment for a headache disorder.  A February 1996 private 
hospital record shows that the veteran fell and hit his head 
on a coffee table while at home.  The impression was mild 
cervical strain.  A November 1996 private hospital record 
shows that the veteran had reportedly drank alcohol and was 
taking large amounts of medications when he fell and injured 
his head.  

An August 1996 VA neurology outpatient treatment record shows 
the veteran was given an impression of tension headaches 
secondary to a cervical injury, and for rebound headaches 
secondary to analgesics.  A March 1997 VA outpatient record 
shows an impression of cervical spondylosis related headache.  
Therefore, for the purposes of this discussion only, the 
presence of a current cervical disability is presumed.  
However, as the fist diagnosis of cervical spondylosis was 
March 1997 VA outpatient record, there is no evidence of 
record that demonstrates arthritis was manifest to a 
compensable degree within one year of service.  Additionally, 
the objective evidence of record provides no nexus opinion 
linking a current cervical disability to military service, to 
include the documented in-service injury.  

The veteran, his mother, and sister testified at a January 
1998 hearing before the RO.  The veteran described his 
headache symptomatology.  He testified that one of his 
doctors stated his headaches were more severe due to a neck 
injury.  The veteran's statement that a doctor told him his 
headaches were more severe due to a neck injury is not 
competent medical evidence.  In Robinette, the United States 
Court of Appeals for Veterans Claims (Court) held that "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence" 
and therefore, could not well ground a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. 
Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 
235 (1996).  Therefore, the veteran's testimony regarding 
what a doctor purportedly told him does not impose a duty 
under Robinette nor does the doctor's purported statement 
link the veteran's condition to service.  

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray, supra; see also Espiritu, 
supra.  Therefore, the veteran's statement that a neck injury 
increased the severity of his headaches is not a competent 
medical opinion due to the absence of evidence demonstrating 
that the veteran has the medical training or expertise, to 
render medical findings or opinions.  Id. 

What is lacking in this case is competent medical evidence 
linking a current cervical disability to the veteran's to 
military service, to include the documented in-service 
injury.  Even assuming a current cervical disability is shown 
to exist, the Board cannot rely solely on the veteran's own 
testimony to establish a medical nexus between a possible 
current cervical disability and the in-service injury.  
Brewer v. West, 11 Vet. App. 228 (1998); Espiritu, supra.  

Additionally, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

However in this case, the veteran has not submitted medical 
evidence establishing that he had a chronic cervical 
disability in service, or linking a current cervical 
disability to continuity of cervical symptomatology shown 
after discharge.  In the absence of competent medical 
evidence to support the claim of entitlement to service 
connection for residuals of a neck injury, the Board finds 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.


ORDER

Service connection for residuals of a neck injury is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

